Per Curiam
(on motion for rehearing). Upon a motion for rehearing the appellants raise a point not presented or argued upon the original presentation of the case, suggested by the decision in State ex rel. Wisniewski v. Rossier, 205 Wis. 634, 238 N. W. 825, where it was held that mandamus is not available to compel a town to repair a highway in view of the fact that an adequate remedy is provided by the provisions of sec. 81.14, Stats. That section does provide an adequate remedy by which to- secure the opening up of a highway that has been duly laid out.or the repairing of a highway that has been opened. However, in this case the contention was that the highway had not been-legally laid out, consequently there was no highway.
The remedy provided by sec. 81.14 furnishes no means for the determination of the question whether this highway *660was duly laid out, which was the real point in issue between the parties. The question of whether there' was a legally laid out highway was one calling for judicial determination. The county board would have no authority to open up the highway if it had not been legally laid out, and in face of the known contention of the town board it is not to be presumed that they would act until the question of whether there was a legally laid out highway was determined. Under the circumstances, mandamus was the only adequate remedy available in this case.
The motion for rehearing is denied, with $25 costs.